                                                                          FiLED
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                     * f-^ 13 280 W
PATRICIA ATKINS-PAYNE,                                            BROOKLYN OFFICE
                                    Plaintiff,           ORDER


                      -against-                          17-CV-2985(ENV)(RML)

LIEUTENANT McLAUGHLIN,et al..

                                     Defendants.


ELLIOT O.PAYNE,

                                    Plaintiff,

                      -against-                          17-CV-3392(ENV)(RML)

LIEUTENANT McLAUGHLIN,et al..

                                     Defendants.



VITALIANO,D.J.

        Pro se plaintiffs Patricia Atkins-Payne and Elliot O.Payne commenced these actions on

May 12, 2017, and June 2, 2017, respectively, asserting claims under 42 U.S.C. § 1983.

Occasioned by their failure to comply with the Court's October 3, 2013 Order and provide an

executed release for access to records concerning Elliot Payne's November 2015 arrest, the New

York City Corporation Counsel, on February 14, 2019, moved for both cases to be dismissed for

lack of prosecution. The Court respectfully referred the motion to Magistrate Judge Robert M.

Levy.

        By Report and Recommendation("R&R"), dated April 11, 2019, Judge Levy

recommended that the motion be granted and the actions dismissed. Dkt. No. 12(both actions).

Judge Levy had attempted to schedule an in-person conference before issuing his R&R,but

"neither plaintiff appeared or requested an adjournment, and attempts to reach them by telephone


                                                 1
were unavailing." R&R at 2. With notice of the time to object properly given,see id., no party

has filed an objection to the R&R,and the time to do so has passed.

       Where no timely written objection has been filed, a districtjudge need only review an

R&R for clear error. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54

F. Supp. 3d 279, 283(E.D.N.Y. 2014). In accordance with that standard of review, the Court has

carefully examined Judge Levy's R&R,and finds it to be correct, well-reasoned and free of any

clear error. The Court,therefore, adopts the R&R,in its entirety, as the opinion ofthe Court.

                                           Conclusion


       For the foregoing reasons. Magistrate Judge Levy's R&R is adopted, in its entirety, as the

opinion ofthe Court. The Corporation Counsel's motion is granted, and these actions are

dismissed with prejudice for failure to prosecute.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and, therefore, informa pauperis status is denied for the

purpose of any appeal. Coppedge v. United States, 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed.

2d 21 (1962).

       The Clerk of Court is directed to enter judgment accordingly and to close these cases.

       So Ordered.


Dated: Brooklyn, New York
       May 9,2019


                                                      /S/ USDJ ERIC N. VITALIANO
                                                           ERIC N. VITALIANO
                                                           United States District Judge
